DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reason for Allowance

Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record teaches various speaker devices thereon, for example US 2017/0195781.  However, the prior art of record fails to show claim 1, a speaker module comprising: a yoke defining one surface of the speaker module; a magnet attached to the yoke through a first surface of the magnet; a plate attached to a second surface of the magnet; a frame providing a lateral surface of the speaker module and combined with the yoke at a first end of the frame; a voice coil disposed to be spaced apart from the magnet; and a diaphragm combined with the voice coil at an inner surface of the diaphragm, wherein at least one of the yoke, the magnet, the plate, and the frame includes at least a portion of an air adsorption member comprising an air adsorption material configured to adsorb air in a space formed between the yoke, the diaphragm and the frame  based on the diaphragm vibrating and at least one surface of the air adsorption member is in contact with the air in the space; and claim 15, an electronic device comprising: a housing providing at least a part of a lateral surface of the electronic device; and a speaker module accommodated in the 

The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN DUC NGUYEN whose telephone number is (571)272-8163.  The examiner can normally be reached on 6:30-3:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN D NGUYEN/Primary Examiner, Art Unit 2699